The substitute specification filed on 17 May 2021 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 4, in paragraph [0009], 5th line therein, it is noted that “sides” should be rewritten as --ends-- for an appropriate characterization. Page 6, lines 10, 11, 16, 17; page 7, lines 1, 2; page 18, line 29: note that the recitations of parameters (S11, S) are respectively vague and meaning and thus appropriate clarification is needed. Page 10, in paragraph [0018], 11th line therein; page 10, in paragraph [0019], third line therein; page 11, in paragraph [0020], 8th line therein; page 12, in paragraph [0023], third line therein; page 17, in paragraph [0032], 7th & 10th lines therein; page 32, in paragraph [0064], 7th & 9th lines therein: note that “side” should be deleted, respectively at these instances as being unnecessary. Page 15, in paragraph [0028], last line therein, it is noted that the materials “Invar” and “Elinvar” are both trademarks that need to be provided with the corresponding generic terminology. Page 17, in paragraph [0032], 24th line therein, note that it is unclear whether the recitation of “resonance frequency S11” would be an accurate characterization (i.e. is “S11” properly designated as a frequency?), and thus appropriate clarification is needed. Page 18, in paragraph [0033], last line therein, note that the recitation of “due to structure” is vague in meaning and thus appropriate clarification is needed. Page 27, in paragraph [0049], 9th line therein, it is noted that --in-- should be inserted prior to “GHz” for idiomatic clarity. Pages 34 & 35, in paragraph [0073], 5th, 6th, 11th lines therein, note that “side” should be rewritten as --end--, respectively at these instances for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and/or descriptive labeling need to be correspondingly described in the specification for clarity and completeness of description: FIGS. 3A, 4A, 7A, 8A (x, y, z); FIGS. 3B, 4B, 7B, 8B, the value associated with each “S” parameter; FIG. 9 (78a, 78b); FIG. 10 (79a, 79b).  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7, 8; 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, line 2, note that “the plastically deformable is configured to maintain the length in the axial direction”, as recited herein does not appear to be consistent with what is recited in claim 1, especially since claim 1, lines 13 & 14 recite “plastically deformable such that a length in an axial direction … can be changed” and thus appropriate clarification is needed.
In claim 3, line 4, note that it is unclear how “a predetermined part”, as recited herein relates to “a predetermined part”, as recited in claim 1, lines 16 & 17 (i.e. one in the same predetermined part, distinctly different predetermined parts, etc.) and thus appropriate clarification is needed.
In claim 8, lines 18 & 19, note that is unclear whether the limitations as recited in these lines would be considered redundant to subject matter previously recited and thus appropriate clarification, such as deleting these lines, would be needed.
In claim 10, line 9, note that it is unclear how “an axial direction”, as recited herein relates to “an axial direction”, recited earlier in line 7 (i.e. one in the same direction, distinctly different directions, etc.) and thus appropriate clarification is needed; lines 14, 17, note that the respective recitations of “the length” (i.e. line 14) and “the cylindrical section” (i.e. line 17) appear to lack strict antecedent basis, at these instances and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 10, line 4, note that the recitation of “spaced in” should be deleted, as being unnecessary; line 5, note that the recitation of “the first rectangular waveguide side and a space on the second rectangular waveguide side,” should be rewritten as --a side of the first rectangular waveguide and a space on a side of the second rectangular waveguide,-- for an appropriate characterization; lines 10 & 11, note that the recitation of “the first rectangular waveguide side and the space on the second rectangular waveguide side” should be rewritten as --the side of the first rectangular waveguide and the space on the side of the second rectangular waveguide-- for an appropriate characterization
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
Regarding the objections to the specification, it is noted that in view of applicants’ response, the vast majority of the specification objections have been adequately addressed. However, certain specification objections remain outstanding as set forth in the above office action. In particular, with regard to certain reference labels being labeled in specific drawing, but not correspondingly described in the specification, such reference labels need to be specifically described, in particular with respect to the specification description of those particular drawings, especially since those reference labels are not describe elsewhere in the specification.
Regarding the objections to the drawings, applicants’ submission of replacement drawings adequately addresses the drawing objections.
Regarding the rejections under 35 USC 112, paragraph (b) and under prior art, it should be noted that in view of applicants’ amendments to independent claim, the rejections based on the prior art of record have been overcome. However, certain issues of indefiniteness remain outstanding under paragraph 112(b), as set forth in the above Office action, and thus need to be addressed in the next response.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 1, 6, 9 are allowable over the prior art of record since none of the prior art discloses a plastically deformable diaphragm that can change the length of a circular waveguide section, as recited in amended independent claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee